                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MARY LOU DOHERTY et al.,

                       Plaintiffs,
                                                             CIVIL ACTION
                                                             NO. 15-05165
            v.


ALLSTATE INDEMNITY COMPANY,
               Defendant.


                                         ORDER
      AND NOW, this 30th day of September 2019, upon consideration of Allstate’s

Motion for Sanctions under Rule 11 and 28 U.S.C. § 1927 (ECF No. 184), Doherty and

Mirarchi’s Responses (ECF Nos. 191, 192), Doherty’s Supplemental Response (ECF No.

201) and the arguments made during oral argument (ECF No. 202), it is ORDERED

that Allstate’s Motion is GRANTED IN PART and DENIED IN PART. Specifically:

      1. The Motion is DENIED as to sanctions under Rule 11 and GRANTED as to

         sanctions under 28 U.S.C. § 1927;

      2. Doherty and Mirarchi are ORDERED to pay Allstate’s reasonable excess

         costs, expenses and attorneys’ fees associated with ECF Nos. 9, 29, 41, 42, 46,

         47, 48, 49, 50, 56, 58, 59, 60, 62, 63, 66, 67, 70, 71, 72, 73, 87, 92, 93, 96, 98,

         99, 102, 106, 108, 109, 110, 111, 122, 123, 124, 127, 132, 134, 135, 136, 138,

         144, 146, 147, 156, 157, 158, 159, 162, 167, 185.

      3. Allstate shall SUBMIT a petition to the Court on or before Tuesday,

         October 15, 2019, itemizing (with necessary factual support) its excess costs,

         expenses and attorneys’ fees associated with the filings listed above; Doherty



                                             1
and Mirarchi may FILE any objections to Allstate’s petition on or before

Tuesday, October 29, 2019.

                                           BY THE COURT:


                                           /s/ Gerald J. Pappert
                                           GERALD J. PAPPERT, J.




                                 2
